188 U.S. 399
23 S.Ct. 468
47 L.Ed. 519
LOUISVILLE & JEFFERSONVILLE FERRY COMPANY, Plff. in Err.,v.COMMONWEALTH OF KENTUCKY.
Nos. 18, 19, 20, 21, 22.
Decided February 23, 1903.

Mr. Justice Harlan delivered the opinion of the court:


1
It having been stipulated between the parties that the above cases should abide the decision in No. 17, just decided, 187 U. S. , ante, 463, 23 Sup. Ct. Rep. 463, the judgment in each case is reversed, and each case is remanded to the state court for such further proceedings as may not be inconsistent with the opinion in No. 17.


2
Reversed.